DETAILED ACTION
Response to Amendment
In the amendment dated 1/31/22, the following has occurred: Claim 1 has been amended.
Objection to the title has been withdrawn.  New Title is acceptable.
Claims 1-10 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 1/31/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP2008192570 (hereinafter, JP’570; as cited on the IDS), in view of foreign reference, WO 2018037860 (relying on Shimizu, US 20190280260).
As to Claim 1:
	JP’570 discloses a battery pack (battery pack 50, [0036], fig. 3) comprising:
a first secondary battery cell and a second secondary battery cell each having a cylindrical shape and connected in series and/or in parallel with each other (Fig. 3);
a housing case (a case 7, [0016], Fig. 3) that includes an internal space for housing the first secondary battery cell and the second secondary battery cell aligned in such postures that side surfaces of the cylindrical shapes face each other (see Fig. 3, 12-13);
a longitudinal partition plate disposed at an interface between the first secondary battery cell and the second secondary battery cell housed in the internal space of the housing case, at the interface the side surfaces of the cylindrical shapes of the first and second secondary battery cells facing each other, to electrically insulate the first secondary battery cell from the second secondary battery cell (separator 4… plastic… polypropylene…, [0023], Figs. 4-6);
a lead plate that crosses the longitudinal partition plate and electrically connects end surfaces of the first secondary battery cell and the second secondary battery cell to each other (a conductive lead 3, [0021], Fig. 3); and
a lateral partition plate that crosses the longitudinal partition plate in a state of overlapping of the lateral partition plate and the lead plate, and covers the end surfaces of the first secondary battery cell and the second secondary battery cell (separator 44, [0034], Fig. 12),
wherein the [internal] space is partitioned by the longitudinal partition plate and the lateral partition plate, so as to physically separate the first secondary battery cell and the second (JP’570 discloses that the longitudinal and lateral partitions plate being physically placed in between the batteries and thus they physically separate the adjacent batteries as seen in Figure 3-6, 12-13), and 
wherein the longitudinal partition plate includes a longitudinal side slit, the lateral partition plate and the lead plate passing through the longitudinal side slit in a state of overlapping of the lateral partition plate and the lead plate (slits 46, [0035], Fig. 12).
Even though JP’570 doesn’t describe the slits and the lateral partition plate with the longitudinal partition plate in one embodiment, JP’570 does teach the embodiments can be modified as to incorporate the lateral partition plate and longitudinal partition plate into other embodiments [0015].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the lateral partition plate and longitudinal partition plate into other embodiments as to provide boundary and prevent heat propagation [0015, 0034-0035].
Regarding the longitudinal disposed at an entire interface, JP’570 disclose the disposed at an interface of the adjacent batteries but has gap/space in between the separators 4 as shown in Figure 3.

    PNG
    media_image1.png
    1083
    837
    media_image1.png
    Greyscale

Shimizu also discloses a battery module having plurality cylindrical batteries having longitudinal barrier such as member 30 and side wall 22/24 ([0030, 0042, 0043], Fig. 1, 4-5) similar to that of JP'570.  Shimizu further discloses that the longitudinal barrier can be continuous/contiguous or non-continuous/contiguous as to provide the appropriate thermal insulation for the battery module being used on  ([0030, 0042, 0043], Fig. 1, 4-5).	
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the longitudinal barrier of JP'570 as to have continuous/contiguous structure as to provide the appropriate thermal insulation for the battery module being used on as taught by Shimuzu  ([0030, 0042, 0043], Fig. 1, 4-5).
As to Claim 2:
	JP’570 discloses a third secondary battery cell aligned in a longitudinal direction of the housing case in such a manner that an end surface of the third secondary battery cell faces the end surface of the first secondary battery cell (Fig. 3); and
(Fig. 3),
wherein the lateral partition plate continues across an interface between the first secondary battery cell and the third secondary battery cell, and an interface between the second secondary battery cell and the third secondary battery cell (separator 44, [0034], Fig. 12).
As to Claim 3:
	JP’570 discloses the lateral partition plate includes a plurality of lateral partition plates, and the plurality of lateral partition plates are arranged apart from each other (separator 44, [0034], Fig. 12).
As to Claim 4:
	JP’570 discloses the lateral partition plate is thicker than the lead plate (Fig. 13 – the separator is clearly shown to be thicker than the lead plate).
As to Claim 5:
	JP’570 discloses the lateral partition plate is made of a material having electrical insulation and thermal resistance properties (separator 4… plastic… polypropylene…, [0023], Figs. 4-6).
As to Claim 7:
	JP’570 discloses in another embodiment that the comprising an insulating thermal resistant plate that has electrical insulation and thermal resistance properties, and covers at least a region of the side surface included in the cylindrical shape of one of the secondary battery cells and facing the side surface of the cylindrical shape of adjacent one of the secondary battery cells (separator 34, [0029], Figs. 9, 10).

It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the curve separators into other embodiments as to provide boundary and prevent heat propagation [0015, 0034-0035].
As to Claim 8:
	JP’570 further discloses in the same embodiment as discussed in claim 7 above that the insulating thermal resistant plate is curved along the side surface of the cylindrical shape of the one of the secondary battery cells (separator 34, [0029], Figs. 9, 10).
As to Claim 9:
	JP’570 further discloses the insulating thermal resistant plate covers each of a pair of the secondary battery cells provided in such a manner that the side surfaces of the cylindrical shapes are located adjacent to each other, and is curved around a position where the pair of secondary battery cells come closest to each other in a cross-sectional view (separator 34, [0029], Figs. 9, 10).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP2008192570 (hereinafter, JP’570; as cited on the IDS) in view of Shimizu, as applied to Claims 5 and 7 above, and further in view of Kalish et a., US 20120129022 (hereinafter, Kalish).
	JP’570 discloses that the separator can be made of plastic such as polypropylene, polyurethane, and polycarbonate for its electrical and thermal insulation properties [0023], but JP’570 does not disclose mica.
	In the same field of endeavor, Kalish also discloses a battery pack having housing and separator (Fig. 1, 19-20, 21, 23, 27-28) similar to that of JP’570.  Kalish further teaches that those separator can be made of suitable material such as polycarbonate and mica [0066].
.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on the combination of references specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723